Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 1 of 39
*NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO FEBRUARY 7, 2019


                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


 * * * * * * * * * * * * * * * * * *
                                   *
 UNITED STATES OF AMERICA          *
                                   *
             v.                    *              1:17-cr-157-PB
                                   *              October 1, 2018
 KURT CARPENTINO                   *              10:20 a.m.
                                   *
 * * * * * * * * * * * * * * * * * *


                 TRANSCRIPT OF SENTENCING HEARING
              BEFORE THE HONORABLE PAUL J. BARBADORO


 Appearances:



 For the Government:              Georgiana L. Konesky, AUSA
                                  Seth R. Aframe, AUSA
                                  United States Attorney's Office



 For the Defendant:               Dorothy E. Graham, Esq.
                                  Jonathan R. Saxe, Esq.
                                  Federal Defender's Office



 Probation Officer:               Sean Buckley




 Court Reporter:                  Liza W. Dubois, RMR, CRR
                                  Official Court Reporter
                                  United States District Court
                                  55 Pleasant Street
                                  Concord, New Hampshire 03301
                                  (603)225-1442
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 2 of 39

                                                                                   2

 1                            P R O C E E D I N G S

 2                 THE CLERK:      Court is in session and has for

 3    consideration a sentencing hearing in the United States

 4    of America versus Kurt Carpentino, criminal case number

 5    17-cr-157-1-PB.

 6                 THE COURT:      Mr. Carpentino, the -- the report

 7    I have for you was prepared originally on August 8th and

 8    it was revised on September 5th.             Have you seen that

 9    report?

10                 THE DEFENDANT:       Yes, sir.

11                 THE COURT:      Have you read it and discussed it

12    with your attorney?

13                 THE DEFENDANT:       I have, your Honor.

14                 THE COURT:      All right.      Thank you.         You can be

15    seated.

16                 Does the government dispute any of the facts

17    or legal conclusions contained in the report?

18                 MR. AFRAME:      As we lay out in our sentencing

19    memorandum, we don't agree with the report, but we agree

20    with the defense on what the guideline range should be.

21                 THE COURT:      I -- you know, I -- my clerk gave

22    me your report and for some reason I did not see it and

23    I thought you had not answered the defendant's --

24                 MR. AFRAME:      We agree with it.

25                 THE COURT:      So let me -- let me take a moment
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 3 of 39

                                                                       3

 1    and read your report.

 2                 MR. AFRAME:      Yeah.

 3                 THE COURT:      I apologize.

 4                 All right.      So I have a case here where both

 5    parties agree on the guideline -- well, let me -- are

 6    you -- there are other objections you are not addressing

 7    at all or do you --

 8                 MR. AFRAME:      As I understand the defense's

 9    position, which I think aligns with ours, yes, they made

10    objections to the guideline range, but they also agree

11    that 4B1.5(a) supersedes all of that and sets the

12    guideline range.        And we all agree on that.

13                 THE COURT:      Do you agree?

14                 MS. GRAHAM:      Yes.

15                 THE COURT:      Okay.    So do you want to press

16    your other objections or are you simply -- like a lot of

17    them are he testified to the contrary, so we object.

18    And of course he has a right to preserve all of that,

19    but I don't think you expect me to accept it, right?

20    Because I -- I don't believe that.              I believe your

21    client committed perjury in front of me.

22                 So do we need to do more about that except as

23    to those objections note that they're preserved for

24    purposes of the record?

25                 MS. GRAHAM:      Yes, thank you.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 4 of 39

                                                                            4

 1                 THE COURT:      Are there any other objections

 2    that you need to take up, given this agreement that the

 3    prosecutor and you have with respect to his ultimate

 4    total guideline range?

 5                 MS. GRAHAM:      No, your Honor.

 6                 THE COURT:      Okay.    So if you want to say

 7    anything in addition to what, you know, you've said in

 8    your report -- I'm inclined to accept the government's

 9    position that they aren't going to stand up and defend

10    the adjustment that you recommend because it requires

11    testimony and they're not going to bring the victim in.

12    And so they don't agree that that -- they agree that

13    that adjustment should not be given and then they

14    propose this alternative that trumps the other

15    considerations and produces a particular guideline

16    range.

17                 Do you want to say anything about that?

18                 THE PROBATION OFFICER:          No.   The only thing I

19    would say is that I understand where the parties are

20    coming from and I -- I -- I agree with them, but in

21    terms of -- in our role, it's difficult to determine the

22    veracity of her statement.           That's what she said to the

23    police officers.        So it's hard for us to make that

24    determination.       That's why we apply the guidelines the

25    way they are in the report.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 5 of 39

                                                                              5

 1                 THE COURT:      Yeah.    And I -- I'm not in any way

 2    being critical.        I'm just saying if there's something

 3    I'm missing that I shouldn't -- the government's

 4    position is, Judge, you need evidence to do that, her

 5    statement isn't enough evidence to do that, we would

 6    have to bring her in, we don't want to bring her in, and

 7    so you can't give that adjustment.

 8                 If I conclude that that proposition is

 9    correct, that there isn't an evidentiary basis for it,

10    do you otherwise agree that the adjustment should be

11    made that the parties apparently agree on?

12                 THE PROBATION OFFICER:          I believe that the

13    parties are correct.

14                 THE COURT:      Okay.    All right.      So I'm going to

15    direct the probation officer to amend the presentence

16    report and why don't you summarize for the record

17    exactly what amendments you feel need to be made.

18                 MR. AFRAME:      The report should reflect that

19    the -- that the base offense level should be determined

20    by 4B1.5, which would set a total offense level of 37

21    and a Criminal History Category V, which would field an

22    advisory guideline range of 324 to 405 months.

23                 THE COURT:      Are there any other changes that

24    need to be made to the presentence report?

25                 Can you give me that total range one more
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 6 of 39

                                                                           6

 1    time?

 2                 MR. AFRAME:      Yes.     324 to 405, which is a

 3    level 37, category V.

 4                 THE COURT:      Okay.     Are there any other changes

 5    to any of the paragraphs in the presentence report --

 6                 MR. AFRAME:      So --

 7                 THE COURT:      -- that need to be made?

 8                 MR. AFRAME:      -- the cross-reference should

 9    be -- the cross-reference at 20 -- at paragraph 26,

10    there's a cross-reference.

11                 THE COURT:      Uh-huh.

12                 MR. AFRAME:      That should be stricken.

13                 THE COURT:      All right.      So let's go through

14    the -- the offense level computation.

15                 Is there any change that needs to be made to

16    paragraph 25?

17                 MR. AFRAME:      I'm sorry.      I didn't hear which

18    paragraph you said.

19                 THE COURT:      Paragraph 25.       I'm just going to

20    go through every paragraph --

21                 MR. AFRAME:      Yeah.

22                 THE COURT:      -- of the offense level --

23                 MR. AFRAME:      If you would just let me open the

24    book, that will make this go better.

25                 THE COURT:      Okay.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 7 of 39

                                                                         7

 1                 MR. AFRAME:      Okay.

 2                 THE COURT:      So that -- 25 just tells us what

 3    manual is being used.         Do you agree that that's correct?

 4                 MR. AFRAME:      Yes.

 5                 THE COURT:      Right?

 6                 MR. AFRAME:      Yes.

 7                 THE COURT:      All right.      So let's then go to

 8    paragraph 26.

 9                 Is there any change to the base offense level

10    that's required as reported in the existing report?

11                 MR. AFRAME:      The base offense level should be

12    28 --

13                 THE COURT:      Okay.

14                 MR. AFRAME:      -- under -- and do you want the

15    reference to the --

16                 THE COURT:      Yes, the reference, please.

17                 MR. AFRAME:      2G1.1(a)(3).

18                 THE COURT:      Okay.    Do you agree with that?

19                 THE PROBATION OFFICER:          Yes, your Honor.

20                 THE COURT:      Okay.    So that change will be

21    made.

22                 Paragraph 27.

23                 MR. AFRAME:      So I take it the Court is saying

24    that it has rejected the various arguments --

25                 THE COURT:      To the extent he presents an
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 8 of 39

                                                                                   8

 1    argument that requires me to believe his testimony and

 2    to disbelieve the government's evidence, it's my firm

 3    conviction that the defendant committed perjury in front

 4    of me and that the government's evidence was credible.

 5                 So to the extent he has an objection based

 6    solely on the fact that he gave contrary testimony, I

 7    overrule his objection, note it for the record, and it's

 8    preserved.

 9                 MR. AFRAME:      Okay.

10                 THE COURT:      Therefore, we don't need to make

11    any change for that reason.

12                 If there's any other reason why we need to

13    make a change, you need to tell me.

14                 MR. AFRAME:      Okay.     So as to 27, I think it's

15    undisputed the victim was 14.            So that would apply.

16                 THE COURT:      Okay.    28.

17                 MR. AFRAME:      I think that at least the

18    government's position is a sex act occurred.                    I know the

19    defendant disputes that because he denies the offense.

20                 THE COURT:      Okay.    So you're -- I think what

21    you're telling me on that is just because you deny the

22    offense that that -- in other words, have I already made

23    the ruling I need to make --

24                 MS. GRAHAM:      Yes.

25                 THE COURT:      -- to keep the report as it is on
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 9 of 39

                                                                             9

 1    that?

 2                 Okay.     And the paragraph 29, any change on

 3    that?

 4                 MR. AFRAME:      No.

 5                 THE COURT:      No.     30?

 6                 MR. AFRAME:      No.

 7                 THE COURT:      31.

 8                 MR. AFRAME:      That's the one where you've

 9    overruled the objection.

10                 THE COURT:      Okay.     32.

11                 MR. AFRAME:      So if we add 28 and 6, we come up

12    with 34 instead of 38.

13                 THE COURT:      All right.        And that should be 34

14    rather than 38.

15                 Does the probation officer agree?

16                 THE PROBATION OFFICER:            32?

17                 THE COURT:      Yes.     He said 26 should be --

18                 MR. AFRAME:      28.

19                 THE COURT:      -- 28.        And instead of --

20                 THE PROBATION OFFICER:            Yup, sorry.

21                 THE COURT:      34 is 32.        Okay.

22                 33, paragraph 33.

23                 MR. AFRAME:      So this is where we come to

24    the -- the cross-reference --

25                 THE COURT:      Okay.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 10 of 39

                                                                        10

 1                  MR. AFRAME:      -- which -- which results in a

 2     37.

 3                  THE COURT:      Okay.     And could you explain to me

 4     why it is that I make that particular --

 5                  MR. AFRAME:      So if you go to -- turn our book

 6     to 4B1.5 --

 7                  THE COURT:      Okay.

 8                  MR. AFRAME:      -- (a), in any case in which the

 9     defendant's instant offense of conviction is a covered

10     sex crime, which it is, and the defendant committed the

11     instant offense of conviction subsequently to sustaining

12     at least one sex offense conviction, which he has for

13     the New Hampshire convictions, the offense shall be the

14     greater of either the math we just did which got us to

15     32 or, (b), the offense level from the table below, the

16     stat max is life.        So we're at a 37.

17                  THE COURT:      Okay.     All right.

18                  MR. AFRAME:      And if you go to the 2, it

19     says the criminal history should be a V in this

20     circumstance.

21                  THE COURT:      So 37 -- and paragraph 34, no

22     change.

23                  MR. AFRAME:      34 would be no change.

24                  THE COURT:      And 35.

25                  MR. AFRAME:      Would be a 37.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 11 of 39

                                                                           11

 1                  THE COURT:      37.

 2                  All right.      And how about changes to his

 3     criminal history?

 4                  MR. AFRAME:      I just want to see what the

 5     bottom line here was.

 6                  So I --

 7                  THE COURT:      Does he remain a Criminal History

 8     Category V with no changes to his --

 9                  MR. AFRAME:      I'm just adding up the --

10     three -- can I ask the probation officer how it came

11     to --

12                  THE PROBATION OFFICER:         He still remains a V,

13     because we're applying 4B1.5.           4B1.5(a)(2), criminal

14     history category shall be the greater of the criminal

15     history category determined under Chapter Four or

16     Criminal History Category V.

17                  THE COURT:      So he automatically gets bumped up

18     to a V regardless?

19                  THE PROBATION OFFICER:         Correct.

20                  MR. AFRAME:      I'm sorry.      Score 6, not category

21     VI.     I understand.     Yes, he's a category V.

22                  THE PROBATION OFFICER:         All right.

23                  THE COURT:      All right.     Does the defense agree

24     with those proposed changes --

25                  MS. GRAHAM:      Yes.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 12 of 39

                                                                           12

 1                  THE COURT:      -- subject -- preserving your

 2     objections to matters that you've raised in your memo

 3     that I've overruled you on.

 4                  MS. GRAHAM:      Yes.

 5                  THE COURT:      All right.      So I am going to

 6     direct the probation officer to make those proposed

 7     changes and amend his report.

 8                  THE PROBATION OFFICER:          Do you also want me to

 9     change paragraph 66 to reflect the total offense level

10     and the guideline range?

11                  THE COURT:      Okay.     Everybody in -- understand

12     and agree?

13                  MS. GRAHAM:      Yes.

14                  THE PROBATION OFFICER:          As well as paragraph

15     74 to reflect the new fine range?

16                  THE COURT:      All right.      Anybody in

17     disagreement?

18                  MS. GRAHAM:      No.

19                  MR. AFRAME:      No.

20                  THE COURT:      No?     Okay.   So I adopt the -- I

21     direct the probation officer to prepared an amended

22     report consistent with these directions and I adopt the

23     findings of fact and conclusions of law set forth in the

24     amended report which will be made a part of the record

25     under seal.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 13 of 39

                                                                              13

 1                  I determine that the defendant's total offense

 2     level is 37.      His criminal history category is V.            The

 3     guideline sentencing range is 324 to 405 months.

 4                  The defendant's objections, to the extent that

 5     they've been presented and raised with me, are overruled

 6     and preserved for purposes of appeal.

 7                  Anybody need to be heard on guideline

 8     sentencing range issues before we get into requests for

 9     an ultimate sentence here?

10                  MS. GRAHAM:      No.

11                  THE COURT:      Okay.

12                  MR. AFRAME:      I did want to talk about one

13     thing, and I'm not sure it's a guideline issue or PSR

14     issue, but there's a mandatory $5,000 special assessment

15     in these kind of cases that can be waived only if the

16     defendant doesn't have the financial wherewithal.

17                  I think the Probation Department determined

18     that he did not have the financial wherewithal, but he

19     does own property outright --

20                  THE COURT:      Yeah.

21                  MR. AFRAME:      -- that would have value.         So

22     we're not sure that's right and I don't know the right

23     time to bring that up.

24                  THE COURT:      All right.     Let's -- let's work on

25     the prison sentence first because there are also some
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 14 of 39

                                                                         14

 1     conditions of supervised release that we need to

 2     address.

 3                  MR. AFRAME:      Uh-huh.

 4                  THE COURT:      So let's address the fine and --

 5     and special assessment and supervised release conditions

 6     after determining the sentence, because that's obviously

 7     what is of greatest concern to everybody in the room.

 8                  MR. AFRAME:      Yeah.

 9                  THE COURT:      All right?

10                  MR. AFRAME:      Yes.

11                  THE COURT:      So if no one wants to be heard on

12     guideline issues, your position is given the guideline

13     sentencing range I have determined, I should sentence

14     him at the bottom of that range, right?

15                  MS. GRAHAM:      Yes, your Honor.

16                  THE COURT:      All right.     And you asked for a

17     sentence at the top of the range.

18                  MR. AFRAME:      Correct.

19                  THE COURT:      Why don't you make your case.

20     I'll hear the defendant's response.

21                  MR. AFRAME:      Okay.     So we are in agreement

22     that a guideline sentence is appropriate, but we think

23     within that range that the high end of that range is

24     appropriate.

25                  We focus on, really, three of the
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 15 of 39

                                                                             15

 1     considerations that go into any Court's sentencing

 2     calculus.     We think an important one here is

 3     incapacitation of the defendant.            The defendant served

 4     a -- already has served a long sentence for sex crimes

 5     against underage people.          He got out of jail and either

 6     before he got out of jail or immediately thereafter

 7     began what we think was setting up that next sex crime

 8     with a minor.

 9                  He did so in a way that I think came out

10     through the trial was highly manipulative.                He -- the

11     Court saw --

12                  THE COURT:      Well, this is an especially

13     emotionally and intellectually vulnerable young woman.

14                  MR. AFRAME:      Correct.

15                  THE COURT:      She -- she -- there's no question

16     that he took advantage of those vulnerabilities.

17                  MR. AFRAME:      Correct.

18                  THE COURT:      Obviously any minor child is

19     vulnerable, but she had special developmental problems

20     that made her unusually vulnerable to his exploitation.

21                  MR. AFRAME:      And he manipulated the -- the

22     family, he manipulated the whole situation to get access

23     to the child and then manipulated the child, taking care

24     of those vulnerabilities.          We do think that, at least

25     within the range, that's an aggravating consideration.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 16 of 39

                                                                             16

 1                  We think that the nature of his prior crimes,

 2     some of which, as we point out in our papers, were

 3     violent can't be overlooked as we consider his potential

 4     danger to the -- to the public if he's not sentenced to

 5     jail for a very long time.

 6                  I would note that as far as punishment goes, I

 7     think it's important -- the lack of remorse in this case

 8     I think is something worthy of note.              The defendant not

 9     only, the Court's already said, perjured himself here,

10     but his efforts to manipulate the victim on the back

11     side of the crime also show his danger because he wrote

12     her and tried to take advantage of what the Court's

13     noted are her weaknesses to try to get out of what he

14     did.

15                  Now that, of course, exploded on him and I

16     think was one of the main reasons he was convicted, but

17     nevertheless it shows his mindset, which I think creates

18     a particular danger to the public based on his

19     willingness to do what it takes to commit the crime or

20     whatever it takes to get out of the crime.

21                  Also --

22                  THE COURT:      So her -- you would say her

23     potential -- her significant vulnerabilities that --

24     even apart from her age and his efforts to conceal the

25     crime after the fact are things that are not taken into
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 17 of 39

                                                                              17

 1     account in the guideline range determination itself and

 2     are aggravating factors for a sentence within the range.

 3                  MR. AFRAME:      Right.    So we're within the

 4     range, but I think in deciding where within the range,

 5     we need to consider the -- the traditional sentencing

 6     factors and I think one of them is dangerousness to the

 7     community.      And someone who's willing to take advantage

 8     of weak people, both before the crime, to commit the

 9     crime, and then after the crime to cover up the crime

10     should make us think because of that dangerousness,

11     we're looking at the high end of the range.

12                  THE COURT:      Okay.

13                  MR. AFRAME:      As far as general deterrence --

14     you know, I guess I could talk to you about specific

15     deterrence, but I'm not sure that's going to matter

16     here, which is why I'm talking about incapacitation.

17     Because he served a 13-year state prison sentence, got

18     out of jail and is before this court months later.                So

19     to say that a 13-year prison -- a long prison sentence

20     is going to specifically deter him, I'm not so sure.

21                  I know that the evidence on people aging out

22     of crimes is not always that persuasive, but I think

23     that here, after a long sentence, hopefully, the

24     defendant will be old enough that some of the obvious

25     interests he has will have abated.             But, you know, I
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 18 of 39

                                                                                  18

 1     know that that's a -- that that's a difficult area.

 2                  THE COURT:      Yeah, there -- statistically, if

 3     you look at crime in aggregate and age at which crimes

 4     are committed, crime commission rates decline

 5     substantially with age, but it's hard to draw specific

 6     conclusions in an individual case about that.

 7                  Unfortunately, I've got a number of sex-type

 8     crimes committed by people in their 70s, so --

 9                  MR. AFRAME:      Right.

10                  THE COURT:      -- you have to be mindful of that

11     reality.

12                  MR. AFRAME:      And I am.     I -- so that I do

13     recognize that's an area where people disagree.

14                  As far as general deterrence, this is a --

15     this is a serious crime.          And I think -- again, I mean,

16     it's all the same -- the same constellation of

17     underlying facts exist, but they all point to we have to

18     send a message that this kind of sexual predator conduct

19     will not be tolerated, and certainly when someone has

20     already served a significant prison sentence.                   And so a

21     longer prison sentence is necessary here.               Again, I'm

22     not sure so much for specific deterrence, but to show

23     the seriousness with which we treat these crimes.

24                  So, again, the government's not seeking an

25     upward variance.       It's not seeking an upward departure.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 19 of 39

                                                                         19

 1     But there are aggravating circumstances that when you

 2     look at a range, this is a case that belongs near the

 3     top or at the top of that range.

 4                  THE COURT:      All right.     Ms. Graham, what would

 5     you like to say?       If you could, try to respond

 6     specifically to his arguments that there are at least a

 7     couple of factors here that have not really been taken

 8     into account by the guideline determination.                I'm

 9     interested in your thoughts about that.

10                  MS. GRAHAM:      Yes, your Honor.

11                  THE COURT:      And understanding -- I mean, you

12     maintain your client's innocence and preserve all of his

13     rights for appeal.        I respect that.       But in this

14     presentation, if you can sort of set that aside and

15     focus -- because I see it as a different kind of case --

16     try to persuade me that these aggravating factors that

17     he says aren't taken into account maybe are or shouldn't

18     be taken into account the way he suggests.

19                  MS. GRAHAM:      Okay.

20                  I think in first addressing his prior sexual

21     contact violations or convictions, number one, I would

22     ask the Court to consider that those allegations came

23     about, I believe, when he was roughly 18 years old.

24                  The PSR has noted that he has struggled with

25     mental health issues himself, with --
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 20 of 39

                                                                             20

 1                  THE COURT:      Yeah, can you help me on that?       He

 2     makes references to hearing voices throughout his life.

 3     Do we have any -- have you presented me with any

 4     psychological reports or anything that can substantiate

 5     that claim?

 6                  MS. GRAHAM:      I have not, your Honor.

 7                  THE COURT:      Okay.

 8                  MS. GRAHAM:      It -- I -- I think that certainly

 9     he has exhibited being depressed throughout his life.

10     That's what he --

11                  THE COURT:      Yeah.

12                  MS. GRAHAM:      -- has stated to us.

13                  But, no, I have not submitted --

14                  THE COURT:      I just wondered.       If there were a

15     substantiated claim of substantial mental -- mental

16     illness, people hearing voices throughout their life, is

17     a symptom of potential substantial underlying mental

18     illness that has not previously been brought to my

19     attention in the form of other than his postconviction

20     claim to that effect.

21                  So if there were evidence of that, now would

22     be the time to present it to me.            But, frankly, I can't

23     assess it in my mind as a very substantial factor

24     without some substantiation of it.

25                  MS. GRAHAM:      Understood.
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 21 of 39

                                                                           21

 1                  So, in addition, I think it's important to at

 2     least put it in that context as to the prior

 3     convictions, that he was approximately 18 years old and

 4     he has spent the majority of his adult life --

 5                  THE COURT:      What sex offender treatment, if

 6     any, did he receive while in prison?

 7                  MS. GRAHAM:      I believe he -- he attended

 8     and completed the sex offender treatment program at

 9     New Hampshire State Prison as well as other mental

10     health counseling.

11                  During his -- his long prison sentence there,

12     he -- both of his parents passed away.              So clearly he

13     was taken out of society for a significant period of

14     time and lost his -- his right and his ability to be

15     with his family, obviously, during that period of time

16     and during their decline.

17                  As to the sentence, your Honor, I think 324

18     months, if -- if we look at all of the enhancements, I

19     think that that sentence is severe and is significant

20     and does take into account all of the enhancements that

21     we have talked about and that's discussed in the

22     presentence.      The --

23                  THE COURT:      My assessment of the victim here

24     was obviously she was a minor child, but she was also a

25     particularly vulnerable minor child, developmentally,
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 22 of 39

                                                                          22

 1     socially, someone who was, again, starved for

 2     appropriate attention, suffered from significant

 3     deficits.     I mean, that was apparent to me when she was

 4     on the witness stand.

 5                  He says that isn't taken into account by the

 6     guidelines.      Can you tell me where it's taken into

 7     account?

 8                  MS. GRAHAM:      Yes.     I -- I do think that when

 9     the -- when you look at the defendant unduly influenced

10     the minor victim to engage in prohibited sexual conduct,

11     that was incorporated into the underlying guideline

12     range.

13                  And so the obstruction of justice was, the

14     undue -- unduly influencing the minor victim, the sex

15     act, all of those were incorporated where we got I

16     believe it was 34.

17                  THE COURT:      Uh-huh.

18                  MS. GRAHAM:      And that now we're bumped up to

19     37 because of the prior sex act or sex conviction.

20                  So I do think that those have been

21     encompassed.

22                  THE COURT:      All right.

23                  So you -- when your turn comes to respond,

24     just respond to that.         Okay?

25                  All right.      What else would you like to tell
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 23 of 39

                                                                           23

 1     me?

 2                  MS. GRAHAM:      I think that is the crux of the

 3     argument, your Honor, is that we have calculated or the

 4     guidelines have looked at each and every factor that the

 5     Court views aggravating and we would ask the Court to

 6     impose the 324-month sentence concurrent to whatever he

 7     may get in New Hampshire or Vermont as a result of the

 8     same conduct.

 9                  THE COURT:      All right.     Thank you.

10                  Do you want to respond to her contention that

11     that factor is already sufficiently --

12                  MR. AFRAME:      Just the factor that they are --

13     that her age is already taken into account, essentially.

14                  THE COURT:      No, her special vulnerability.

15     It's not just her age.         It's my -- it's my assessment of

16     her that -- remind me of her exact age at the time of

17     the assault.      Was she 14?        I can't -- remind me of her

18     exact age.

19                  MR. AFRAME:      So if we look at the --

20                  THE COURT:      Just remind --

21                  MR. AFRAME:      Sorry.

22                  THE COURT:      -- me of her age at the time.

23                  MR. AFRAME:      Oh, 14, and he's in his low 30s.

24                  THE COURT:      Yeah.     And in my mind, she -- she

25     was far different from a typical 14-year-old in terms of
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 24 of 39

                                                                          24

 1     her vulnerability.

 2                  That's -- so it's not just the age that is

 3     problematic.      It's that she has special vulnerabilities

 4     that he exploited.

 5                  MR. AFRAME:      Right.    So I think we're talking

 6     about 2G1.3(b)(2)(B), which says a participant otherwise

 7     unduly influenced a minor to engage in prohibited sexual

 8     conduct, increase by two levels.

 9                  And then if we go to the commentary, it says,

10     in a case in which a participant is at least ten years

11     older than the minor, it shall be a rebuttable

12     presumption that this section applies.

13                  So the -- the focus of this I do think is on

14     age.    And what I would point out to the Court was in

15     addition to age, there were all sorts of other

16     vulnerabilities here -- hearing impairment, clear mental

17     impairment, dysfunctional family that was taken

18     advantage of --       that make this more than just about the

19     difference in their -- in their age.

20                  THE COURT:      Am I misunderstanding the way the

21     4B1.5 enhancement works here so that it would apply

22     regardless of whether there was a two-point enhancement?

23                  MR. AFRAME:      It would.     So I guess, to me,

24     that -- what I understood Ms. Graham said, but maybe I

25     misunderstood her, was that 4B1.5 makes it even higher
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 25 of 39

                                                                             25

 1     than what the original guideline range would have been.

 2                  THE COURT:      Right.    But if someone who's

 3     eligible for a 4B1.5 guideline assaults a minor, they

 4     turn out to have a 37 regardless of the particular

 5     vulnerabilities --

 6                  MR. AFRAME:      Correct.

 7                  THE COURT:      -- of the victim.        That's the

 8     point I'm trying to make.

 9                  MR. AFRAME:      Yeah.    So they got no points for

10     the vulnerability, if that's how you want to look at it.

11                  THE COURT:      So it isn't really taken into

12     account.

13                  MR. AFRAME:      Yes.    And I also think -- yes.

14     So that's probably the better argument and my secondary

15     argument is even under that guideline, it's not taken

16     into account the way it appeared in this case.

17                  THE COURT:      Okay.    All right.      Thank you.

18                  Ms. Graham, anything else you want to say

19     before I impose sentence?

20                  MS. GRAHAM:      No, thank you.

21                  THE COURT:      Mr. Carpentino, you have an

22     opportunity to speak.         You don't have to say anything.

23     I won't hold it against you if you don't.               If there is

24     anything you want to say, I'll be happy to hear it.                Did

25     you want to speak?
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 26 of 39

                                                                          26

 1                  THE DEFENDANT:       No, not at this time, your

 2     Honor.    Thank you.

 3                  THE COURT:      Okay.    Thank you.

 4                  Can you just state for the record what contact

 5     you've had with the victim about this?

 6                  MR. AFRAME:      Yes.    So we've been in telephone

 7     contact more than once with the victim's father.

 8                  THE COURT:      And have you -- do you have any

 9     feedback --

10                  MR. AFRAME:      We offered --

11                  THE COURT:      -- that you want to report?

12                  MR. AFRAME:      We offered the opportunity to

13     write a letter and it was told to us to expect a letter,

14     but then we did not receive a letter.

15                  THE COURT:      Okay.    So you fulfilled your

16     obligation to consult and have nothing more to report.

17                  MR. AFRAME:      I do not.

18                  THE COURT:      Okay.    All right.

19                  MR. AFRAME:      And we've explained what we

20     intended to argue here today.           The victim's fully

21     informed.

22                  THE COURT:      Okay.    Thank you.

23                  All right.      So we're talking a very lengthy

24     sentence, whatever I do here.           There's no question about

25     it.   I do think that the guidelines generally and
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 27 of 39

                                                                            27

 1     appropriately capture the seriousness of the offense

 2     here and so my starting point is a midpoint range

 3     sentence seems to be about right.             I -- I've ultimately

 4     decided on a somewhat higher sentence, but not quite to

 5     the level the government has suggested.

 6                  I'm going to impose a sentence of 384 months.

 7     And my thinking is that I don't think the particular

 8     ways in which the defendant exploited this family and

 9     this young girl in particular are adequately captured by

10     the guideline range and warrant an aggravated sentence.

11                  The particular incredibly short amount of time

12     that the defendant was out of prison for one sex-related

13     offense before he committed another suggests something

14     about his propensity to commit criminal acts of this

15     sort that suggest that individual deterrence is going to

16     be a difficult thing for this defendant to accomplish.

17                  He had the benefit of sex offender treatment

18     while in prison and I -- I think we have a situation in

19     which it is very -- very difficult to predict his future

20     behavior.     But I do think that the closeness in time of

21     his reoffending for a similar kind of offense is an

22     aggravating factor in my mind and so I am going to

23     impose a sentence some -- somewhat above the midpoint;

24     not to the top of the range, not because I don't think

25     that this is a serious crime.           It just is horrendous and
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 28 of 39

                                                                             28

 1     heart-wrenching and tragic, the injury that this

 2     defendant caused to the victim in this case.                But I'm

 3     trying to sentence using the sentencing statute and the

 4     guidelines and approach it in the way I believe is my

 5     responsibility.

 6                  So in my judgment, a sentence of 384 months

 7     is consistent with the requirements of the sentencing

 8     statute and is, in fact, a just sentence and that's why

 9     I'm going to impose it.

10                  We need to talk about conditions of release

11     and we need to talk about the special assessment.

12                  So let me hear -- Ms. Graham, you have some

13     objections to conditions of release.              Why don't you

14     state them, we'll hear what the government's response is

15     on those, and then we'll just do them one at a time and

16     then we'll turn to the issue of the special assessment.

17                  MS. GRAHAM:      Yes, your Honor.

18                  It was really in addition to special condition

19     number 2 regarding polygraph testing.              We'd just ask

20     that there be language added to include that if the

21     defendant refuses to answer a specific question during

22     the polygraph examination or in any other interview on

23     the grounds that it is incriminating, the probation

24     officer may not compel the defendant to answer that

25     question.     That's taken from the polygraph or sex
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 29 of 39

                                                                                 29

 1     offender management from probation and supervised

 2     release conditions.

 3                  And in speaking before the sentencing, it's my

 4     understanding the government had no objection to that

 5     language being included.

 6                  THE COURT:      You don't object?

 7                  MR. AFRAME:      I don't, following the --

 8                  THE COURT:      Do you have a problem with that?

 9                  THE PROBATION OFFICER:         No, your Honor.      I've

10     had similar language from another case.

11                  THE COURT:      Okay.    So we'll include that

12     language in the conditions of release.

13                  Are there other objections to conditions of

14     release that you're pressing?

15                  MS. GRAHAM:      No, your Honor.

16                  THE COURT:      All right.     So the special

17     assessment issue -- I agree that the defendant, at least

18     as presented at the trial, he does own real estate.                   I

19     don't know to what extent that real estate has ongoing

20     value.

21                  MR. AFRAME:      So here's the complexity.         And

22     I'm -- I guess I'm thinking this through, unfortunately,

23     right now.      But restitution -- we've filed a motion to

24     extend the restitution.          And let me explain why.

25                  A complexity, I think, in this case that may
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 30 of 39

                                                                              30

 1     be impossible for us to overcome, you learned from the

 2     trial that this victim suffered trauma from many people

 3     in her -- well, at least two people in her life,

 4     Mr. Carpentino and her mother.            She now lives in Alabama

 5     with her father, separated from her mother.                Obviously

 6     trauma is somewhat applied to the mother and we're

 7     trying to get someone who could be able to talk about

 8     distinguishing one trauma from the other, which is not

 9     an easy thing to do.

10                  THE COURT:      In terms of the restitution?

11                  MR. AFRAME:      Because that's what would be at

12     stake is her mental health costs going out.

13                  THE COURT:      All right.

14                  MR. AFRAME:      And we're not in a position today

15     to see whether that's even possible to distinguish.

16                  THE COURT:      Yeah.    Well, I -- again, I'm open

17     to hearing legal arguments about it, but I don't see why

18     that's an impediment to awarding restitution, if you

19     aren't able to segregate out precisely what percentage

20     of the need for treatment is attributable to the

21     defendant's criminal behavior versus some other aspects

22     of her life.

23                  She clearly is going to need treatment as a

24     result of what the defendant did to her and so that part

25     of it, I don't -- isn't particularly problematic, but
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 31 of 39

                                                                           31

 1     what I'm wondering is -- I mean, we imposed a special

 2     assessment based on his properties, but I really don't

 3     know the extent to which they're encumbered, that they

 4     can be reduced to cash.          I just don't know the answer to

 5     that.    I mean, he did have them when he got out of --

 6     out of jail the last time and he drew rental income --

 7                  MR. AFRAME:      Right.

 8                  THE COURT:      -- from at least one of them.

 9                  MR. AFRAME:      So I don't want to -- I mean, so

10     what's concerning me in sort of advocating for the

11     victim is I don't want to diminish whatever money --

12                  THE COURT:      Take it up with the special

13     assessment.

14                  MR. AFRAME:      Correct.     So -- all right.     So is

15     there a statutory priority in restitution and special

16     assessment?      I agree with you.        I think what you're

17     saying is to the extent there's money available and it

18     can first satisfy the need for restitution, that would

19     be better than the special assessment, but I don't know

20     if there's a statutory priority as to how I allocate

21     those things.

22                  MR. AFRAME:      Special assessments, I mean, are

23     due and payable immediately as opposed --

24                  THE COURT:      Well, can we bifurcate the hearing

25     and defer the special assessment and restitution issues
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 32 of 39

                                                                                32

 1     to a joint analysis at a later point in the proceeding?

 2     Am I able to do that, impose judgment, defer the special

 3     assessment, until I make a determination about the

 4     defendant's ability to pay in total after a more careful

 5     analysis?

 6                  THE PROBATION OFFICER:         I'm not sure.       I know

 7     you can defer the imposition of restitution up to 90

 8     days per statute.        I'm not sure how it applies or if any

 9     applies to the special assessment or the Justice for

10     Victims of Trafficking Act assessment.

11                  THE COURT:      All right.     What does the

12     defendant want to say -- I'm sorry.             Is there something

13     else from you?

14                  MR. AFRAME:      No, go ahead.       I'm thinking.

15                  THE COURT:      Does the defendant want to -- do

16     you want to present anything on this, Ms. Graham?

17                  MS. GRAHAM:      May I just have one moment?

18                  THE COURT:      Yes.

19                  THE PROBATION OFFICER:         I would like to point

20     out to the Court according to 18, 3014, which is the

21     Justice for Victims of Trafficking Act, if you were to

22     impose the $5,000 assessment, that needs to be paid

23     after all other court-ordered obligations are paid,

24     which would include restitution.

25                  THE COURT:      Oh, okay.     So given that, I think
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 33 of 39

                                                                                33

 1     we should defer judgment about a -- well, I guess we can

 2     say we can impose it and then say that we'll pay the

 3     restitution first and only -- it'll only be collected if

 4     there's no -- if there are assets after any restitution

 5     hearing.

 6                  MR. AFRAME:      I would ask for that.

 7                  THE COURT:      All right.     So what do you want to

 8     say in response?

 9                  MS. GRAHAM:      Your Honor, only that -- that in

10     looking at the PSR, I don't know the value of the house.

11     I mean, it appears that it's valued at 120,000.                 I know

12     the two other properties were sold.             They were

13     encumbered.      So that's a big question mark for me,

14     really, what the value.

15                  THE COURT:      But you don't have any evidence of

16     any encumbrances or tax liens, mortgages, things like

17     that?

18                  MS. GRAHAM:      Correct.

19                  THE COURT:      Okay.    All right.      Thank you.

20                  All right.      I think there's sufficient

21     evidentiary basis to draw a conclusion that the

22     defendant, in fact, can pay the special assessment

23     amount of $5,000.        I will order it.       I'll defer

24     restitution until a later date.

25                  When will the government be ready to proceed
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 34 of 39

                                                                           34

 1     on that?

 2                  MR. AFRAME:      You have 90 days by statute.

 3     We'd ask for 90 days.

 4                  THE COURT:      All right.     So we'll defer it for

 5     a period of 90 days and I've required the government to

 6     submit further briefing on its position after consulting

 7     with the victim's family.            All right?

 8                  Anything else I need to do before I announce

 9     the sentence?

10                  MR. AFRAME:      Not from the government.

11                  THE COURT:      Okay.     I just want to say one

12     thing.

13                  I don't want anyone to gather from this

14     presentation here by me, which I've tried deliberately

15     to be reasoned rather than emotional, that I don't

16     understand the harm that this has caused to the victim

17     here.    I think it's a tragic -- a tragic situation for

18     her.     I think she's been damaged horribly by the

19     defendant's conduct.         But I don't impose a sentence

20     based on emotion.        I base -- I impose it based on reason

21     and so that's why I've responded as I have here.

22                  All right.      Let me read the proposed sentence.

23                  Pursuant to the Sentencing Reform Act of 1984,

24     it is the judgment of the Court that the defendant, Kurt

25     Carpentino, is hereby committed to the custody of the
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 35 of 39

                                                                         35

 1     Bureau of Prisons to be imprisoned for a term of 384

 2     months.

 3                  The Court recommends that the defendant

 4     participate in a sex offender treatment program while

 5     incarcerated, if eligible.

 6                  The Court calls to the attention of the

 7     custodial authorities that the defendant has a history

 8     of mental health issues and recommends that the

 9     defendant be allowed to participate in any available

10     mental health treatment programs while incarcerated.

11                  It is recommended to the Bureau of Prisons

12     that the defendant participate in the intensive drug

13     education and treatment program.

14                  Upon release from imprisonment, the defendant

15     shall be placed on supervised release for a term of

16     life.     While on supervised release, the defendant must

17     comply with the standard conditions that have been

18     adopted by this Court and shall comply with the

19     mandatory and proposed conditions and special conditions

20     attached to the presentence report as modified by the

21     defendant as proposed.

22                  It is ordered that the defendant shall pay a

23     special assessment of -- $5,000 is the special

24     assessment.      Do you agree with that?

25                  THE PROBATION OFFICER:         Justice for Victims
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 36 of 39

                                                                                36

 1     Trafficking Act assessment.           There's a special

 2     assessment of $100.

 3                  THE COURT:      On top of that?

 4                  THE PROBATION OFFICER:         Yes.

 5                  THE COURT:      So it has to be separate.           Okay.

 6     It would be $5,100?

 7                  THE PROBATION OFFICER:         Correct.     There's two

 8     different assessments, your Honor.

 9                  THE COURT:      Okay.    All right.      So the

10     defendant shall be -- have a special assessment of --

11     the special assessment for Victims Act of $5,000 and the

12     ordinary special assessment of $100 shall be due in full

13     immediately.

14                  The Court finds that the -- the defendant does

15     not have the ability to pay a fine.             The Court will

16     waive the fine in this case.

17                  The Court will determine the issue of

18     restitution within the next 90 days after a submission

19     by the government which -- and the defendant, which

20     shall be made no later than 90 days.               I'll hold a

21     subsequent hearing on it.

22                  If -- I don't know whether your client will

23     want to attend that or not.           If he wants to waive his

24     right to attend -- I don't know where he'll be, but if

25     he wants to be here, we can bring him here.                If he
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 37 of 39

                                                                             37

 1     doesn't want to be here, you can waive that if you want.

 2                  Okay.    The defendant is remanded to the United

 3     States Marshal.

 4                  Are there any objections to this sentence

 5     other than those previously raised?

 6                  MS. GRAHAM:      No, your Honor.

 7                  THE COURT:      I'll impose the sentence as I've

 8     read it.

 9                  You have a right to appeal.           You have to file

10     a notice of appeal within 14 days in order to preserve

11     your right to appeal.         You can ask your attorneys to

12     file it for you, and I assume they will do that in this

13     case since you went to trial, but if you prefer, you

14     could ask the clerk's office for help and they can help

15     you in putting it together and you could file it.               But

16     it does have to be filed within 14 days or you lose your

17     right to appeal.

18                  MR. AFRAME:      Did you -- just before you end,

19     did you notify him of the special -- supervised release

20     conditions or how are we --

21                  THE COURT:      Yes, I did -- what I do now is I

22     read them in reference to as imposed -- as suggested in

23     the report.

24                  MR. AFRAME:      Okay.    And we made the change

25     that he wanted?
     Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 38 of 39

                                                                          38

 1                  THE COURT:      As changed by -- by -- at the

 2     request of the defendant.

 3                  MR. AFRAME:      Okay.

 4                  THE COURT:      So the polygraph condition is

 5     changed.     The other conditions are imposed as set forth

 6     in the report.

 7                  I did that, didn't I?

 8                  THE PROBATION OFFICER:         Yes, your Honor.

 9                  THE COURT:      I -- I always want people to

10     remind me because when you do thousands of these things,

11     there's a tendency to have -- you might inadvertently

12     miss something.       So I'm always happy to --

13                  MR. AFRAME:      I'm sorry.      That's a change in

14     our practice.       We used to read along.

15                  THE COURT:      Right.    And now I don't read them

16     because we've incorporated them into a document that the

17     defendant is required to review before sentencing.

18                  MR. AFRAME:      Yes.

19                  THE COURT:      All right.     That concludes this

20     hearing.

21                  (Proceedings concluded at 11:03 a.m.)

22

23

24

25
Case 1:17-cr-00157-PB Document 110 Filed 11/14/18 Page 39 of 39

                                                                  39

                       C E R T I F I C A T E



               I, Liza W. Dubois, do hereby certify that

  the foregoing transcript is a true and accurate

  transcription of the within proceedings, to the best of

  my knowledge, skill, ability and belief.




  Submitted: 11/9/18               /s/ Liza W. Dubois
                                   LIZA W. DUBOIS, RMR, CRR
